Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s response filed on 07/05/2022 is duly acknowledged.
Claims 1-21 are currently amended in this application.
Claim 21 (non-elected invention of group II, without traverse; directed a product) remains withdrawn.
Claims 1-20 (elected invention of group I; directed to “A method of growing a mycelium mat…”), as currently amended, have been examined on their merits in this office action hereinafter.  
Priority
	This application has been filed claiming priority to a US provisional application 62/796,640 (filed on 01/25/2019).
Claim Objections- Withdrawn
In view of current amendments to pending claims, the objections as previously made by the examiner, have been withdrawn.
Claim Rejections - 35 USC § 112-Withdrawn
In view of current claim amendments to pending claims, the 112-b rejections as previously made by the examiner, have been withdrawn.
The following is a new grounds of objections/rejection made in this office action pending claims as currently presented by applicants:
Claim Objections - New
1.	Claim 16 (as amended) is objected to because of the following informalities:  claim 16 recites “further comprising the step of doping…”, which should be amended to recite “further comprising a step of doping…”, instead (taken herein as a typographical error).  Appropriate correction is required.
NOTE: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 102 - Made/Maintained
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claims 1-3, 5-8, 11, 12 and 14-16 (as currently amended) are/remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bayer et al (US 2017/0000040 A1; cited by applicant’s IDS dated 03/24/2021, US patent citation #208).
Claim 1 (as currently amended) is directed to “A method of growing a mycelial mat comprising the steps of 
providing a growth media, wherein the growth media comprises [[of]] non-agricultural lignocellulosic waste
adding a nutritive substrate for fungal growth and a fungal inoculum to said growth media to form an inoculated growth media; 
thereafter placingthe inoculated growth media in a closed incubation chamber; 
maintaining said closed incubation chamber with a predetermined environment of humidity, temperature, carbon dioxide and oxygen sufficient to prevent full differentiation of a fungal inoculum into a mushroom without producing a stipe, cap, or spores; and 
incubating the inoculated growth media in said closed incubation chamber for a period of time sufficient for said fungal inoculum to digest said nutritive substrate and produce a mycelial mat consisting entirely of fungal mycelium on said growth media.”
Claim 11 (as currently amended) is directed to “A method of growing a mycelial mat comprising the steps of: 
providing a growth media, wherein the growth media comprises non-agricultural, non-lignocellulosic waste; 
adding a nutritive substrate for fungal growth and a fungal inoculum to said growth media to form an inoculated growth media; 
thereafter placing the inoculated growth media in a closed incubation chamber; 
maintaining said closed incubation chamber with a predetermined environment of humidity, temperature, carbon dioxide, and oxygen sufficient to prevent the full differentiation of a fungal inoculum into a mushroom without producing a stipe, cap, or spores; and 
incubating the inoculated growth media in said closed incubation chamber for a period of time sufficient for said fungal inoculum to digest said nutritive substrate and produce a mycelial mat consisting entirely of fungal mycelium on said growth media, 
wherein said growth media is a synthetically sourced and produced material.”
See also limitations of dependent claims 2, 3, 5-8, 12 and 14-16, as currently amended/presented by applicants.

Bayer et al (2017) disclose a method of growing a mycelial composite in the form of a fungal mycelial mat on a growth media, composed in part, or entirely of, hyphae and its aggregative form, mycelia and mycelium (see abstract, Figure 6, [0011], [0017], for instance) using a preselected filamentous fungal species (see [0053]-[0064], for instance).
Regarding amended claim 1 (and claim 11, as currently amended), Bayer et al disclose a method of growing a mycelial mat (rectangular mycelia-bonded panel (mat); figure 6; and [0011], [0141]-[0142]) comprising the steps of providing a growth medium of non-agricultural lignocellulosic waste media (providing bulking particles such as cotton from used clothing, paper waste (i.e. “non-agricultural lignocellulosic waste”), ground plastics (i.e. non-agricultural, non-lignocellulosic material), and minerals (as per page 4, 3rd paragraph of the instant disclosure, growth media may be a mineral-based material) to grow mycelia composite; see [0017], [0144]-[0145], [0240], [0244]); adding a nutritive substrate for fungal growth and a fungal inoculum to said growth media (providing nutritional particles and fungus inoculum; see [0017], [0130], [0144]); thereafter placing said inoculated growth media in a closed incubation chamber (mixtures were incubated in individual microclimates in chambers with lids; see figures 3-5; paragraphs [0140]-[0141]); maintaining said closed incubation chamber with a predetermined environment of humidity, temperature, carbon dioxide and oxygen sufficient to prevent the full differentiation of the fungus into a mushroom without producing a stipe, cap, or spores (enclosures were incubated for 14 days at 100% RH humidity and 75° F and allowing gas exchange, such that the composite is entirely made of mycelium (taken as being sufficient to prevent the full differentiation of the fungus into a mushroom without producing a stipe, cap, or spores; see [0011], [0140]-[0141]); and incubating the growth media in each said incubation chamber for a period of time sufficient for said fungus to digest said nutritive substrate and produce a mycelial mat consisting entirely of fungal mycelium on said growth media (enclosures were incubated for 14 days allowing fungi to digest nutrients and produce composite entirely made of hyphae and mycelia around the substrate particles (i.e. on the growth media); see [0011], [0017], [0066], [0130]-[0141], for instance).
Regarding claims 2 and 3, Bayer et al disclose the method wherein said growth media, such as a lignocellulosic material has particle size (such as particles of cotton or paper waste (taken as lignocellulosic waste); see [0134], [0144], [0240], for instance) of no more than 1/4 inch (such as ground particles of recycled paper waste measuring 1mm x 1mm (i.e. about 0.04 inch); see [0134], for instance).
Regarding claims 5 and 6, Bayer et al disclose the method wherein said growth media comprises a mineral based material (such as providing bulking particles including perlite, vermiculite, or diatomic earth to grow mycelial composite; see [0017], [0144], for instance).
Regarding claims 7 and 8, Bayer et al disclose the method wherein said growth media comprises a non-toxic non-cellulosic material (such as providing bulking particles in the form of mineral based materials, such as perlite, vermiculite, diatomic earth, or plastic (i.e. providing ground plastics or minerals such as diatomic earth (hydroponic media) to grow mycelia composite; see [0017], [0144], [0244], for instance).
Regarding independent claim 11 (and claim 12, as currently amended), Bayer et al disclose the method wherein said growth media comprises non-cellulosic material, or taken as a “synthetically sourced and produced material” such as plastic (providing ground plastics as bulking particles to grow mycelia composite; see [0017], [0144], [0244], for instance).
Regarding claims 14 and 15, Bayer et al disclose the method, wherein said nutrient, fungus and growth medium are placed in at least one “growth form” (or on a growth support surface) prior to said step of placing said growth media in the closed incubation chamber (fungus inoculum, particles, and nutrients are placed in the enclosures (taken as a “growth form”; not defined specifically in the disclosure of record; see page 23, Example 1, for instance) and the lid is closed for incubation (i.e. closed incubation chamber), wherein the fungi panel has dimensions matching that of the growth chamber/enclosure (taken as a “growth support surface”);  see [0141], [0153]-[0165], for instance).
Regarding claim 16, Bayer et al disclose the method further comprising the step of doping said nutritive substrate with at least one of “a supplement…” (the inoculum comprises sugars, vitamins, and other nutrients, the inoculum is mixed with the bulking particles to form the growth media; see [0017], [0046]-[0047], [0077], for instance).
Thus, the disclosure from Bayer et al is deemed to meet all the limitations of claims 1-3, 5-8, 11, 12 and 14-16, as currently amended/presented.
As per MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow.  In re American Academy of Science Tech Center, F.3d, 2004 WL 1067528 (Fed. Cir. May 13, 2004)(The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.). This means that the words of the claim must be given their plain meaning unless applicant has provided a clear definition in the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989).

Claim Rejections - 35 USC § 103- Made/Maintained
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1.	Claims 1-4, 5-8, 11, 12 and 14-16 (as currently presented)  are/remain rejected under 35 U.S.C. 103 as being unpatentable over Bayer et al (US 2017/0000040 A1; cited by applicant’s IDS dated 03/24/2021, US patent citation #208) when taken with Delantar Jr. (US 2009/0246467 A1; cited by applicant’s IDS dated 03/24/2021, US patent citation # 159).
Claim 4 (Currently Amended) is directed to “[[A]]The method as set forth in claim 2, wherein said particles have the particle size in a range of from 1/4 inch to 2 inches.”
Claim 1-3, 5-8, 11, 12 and 14-16 (as currently amended) have been discussed above as they pertain to the teachings and/or suggestions from the cited prior art of Bayer et al as discussed above, and are further relied upon hereinafter in the same manner.
However Bayer et al do not disclose the method, wherein said growth media has a particle size in a range of from 1/4 inch to 2 inches. 
Delantar Jr. (2009) discloses lignocellulosic material having a particle size in an overlapping range of from 1/4 inch to 2 inches (paper waste material reduced into 1 to 4 cm pieces; see [0020] on page 2, for instance).  It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention, to have modified the method, as disclosed by Bayer et al (see detailed teaching, above), in order to use the lignocellulosic waste material within a particle size range of from 1/4 inch to 2 inches, as already disclosed by Delantar Jr., so as to form a molded product from recycled paper waste material by reducing paper size to smaller size pieces in order to facilitate, steps such as easy mixing, kneading, and incorporation, etc. (see Delantar Jr., [0020]). Since, Bayer et al have already demonstrated the usefulness of such lignocellulosic waste materials for use as growth medium for fungal mycelial mat production, a person of ordinary skill in the art would have successfully modified the process to incorporate the particle size range of the lignocellulosic waste materials as disclosed by Delantar Jr., at least in order to provide ease of mixing and incorporation in the fungal growth media, for instance.
2.	Claims 1-3, 5-12 and 14-16 (as currently presented)  are rejected under 35 U.S.C. 103 as being unpatentable over Bayer et al (US 2017/0000040 A1; cited by applicant’s IDS dated 03/24/2021, US patent citation #208) when taken with Peksen et al (2013; cited NPL in applicant’s IDS dated 03/24/2021, citation #357).
Claim 9 (as currently amended) is directed to “[[A]] The method as set forth in claim [[7]] 8, wherein said non-toxic non-cellulosic material comprises agar having an additive therein to support mycelial growth.”  
Claim 10 (as currently amended) is directed to “[[A]] The method as set forth in claim 9, wherein said fungal inoculum is spread across said agar growth media.”

Claim 1-3, 5-8, 11, 12 and 14-16 have been discussed above as they pertain to the teachings and/or suggestions from the cited prior art of Bayer et al as discussed above, and are further relied upon hereinafter in the same manner.
However, Bayer et al do not disclose the method, wherein the non-toxic non-cellulosic material comprises agar having an additive therein to support mycelial growth, wherein said fungal inoculum is spread across said agar.
Peksen et al (2013), while teaching favorable cultivation conditions for mycelial growth of a medical mushroom Hydnum repandum (see Abstract and “Materials and Methods” on pages 431-432, for instance), disclose “non-toxic non-cellulosic material” such as agar having an additive therein to support the growth of mycelium (such as potato dextrose yeast agar, PDYA supplemented with various carbon sources to promote mycelial growth; see page 431, last paragraph; page 432, first and second paragraphs; page 433, third paragraph, Table 2, for instances); wherein said fungal inoculum is spread across said agar growth media (potato dextrose yeast agar supplemented with carbon sources to promote mycelial growth was placed in plates and inoculated (akin to spread across); page 431, last paragraph; page 432, second paragraph; page 433, third paragraph).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of this invention as claimed, to modify the process disclosed by Bayer et al such that the fungal inoculum is spread across additive-supplemented agar growth media, as successfully disclosed by Peksen et al in order to use it as growth media for the fungal mycelium and/or fungal inoculum. Since, Peksen et al successfully demonstrates the steps needed for enhanced growth of fungal mycelia using agar supplemented with additives (that include suitable carbon and nitrogen sources; see abstract on page 431, Tables 2-3, for instance), and also disclosed the method for inoculating and spreading the mycelial inoculum on culture plates filled with PDYA that were used for mycelium cultivation, such modification would have been obvious and fully contemplated by an artisan of ordinary skill in the mycological art, before the effective filing date of this invention, as generically claimed.
3.	Claims 1-3, 5-8 and 11-16 (as currently presented)  are rejected under 35 U.S.C. 103 as being unpatentable over Bayer et al (US 2017/0000040 A1; cited by applicant’s IDS dated 03/24/2021, US patent citation #208) when taken with Cabulis et al (EP 2677030 A1; cited in applicant’s IDS dated 03/24/2021, FOR citation # 235). 
Claim 13 (as currently amended) is directed to “[[A]]The method as set forth in claim 12 wherein said plastic is polyurethane.” (it is noted that instant claim 12 has now been amended to depend from claim 8, which ultimately depends from independent claim 1).
Claim 1-3, 5-8, 11, 12 and 14-16 have been discussed above as they pertain to the teachings and/or suggestions from the cited prior art of Bayer et al as discussed above, and are further relied upon hereinafter in the same manner.
However, Bayer et al do not disclose the method, wherein the “non-toxic non-cellulosic material” is polyurethane (although, they do disclose variety of “discrete particles” that may be used for preparing the composite fungal mat, and that “include synthetic insulating particles, such as, foam based products and polymers”, for instances packaging materials, rubber/polymer, etc. (see [0022], [0242]-[0244], for instance, and also growth media/substrates comprising bulking particles in the form of mineral based materials, such as perlite, vermiculite, diatomic earth, or plastic (i.e. providing ground plastics or minerals such as diatomic earth (hydroponic media) to grow mycelia composite; see [0017], [0144], [0244], for instance).
Cabulis et al (2013), while teaching polyurethane rigid and flexible foams as composite obtained from wood origin raw materials used as support for immobilization of microorganisms including fungi that produce ligninolytic enzymes (see title, abstract), discloses non-cellulosic support material, such as polyurethane (immobilization of the fungus on polyurethane foams; see [0042]-[0047], for instance). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of this invention, to modify the method, disclosed by Bayer et al, in order to employ a support material that comprises polyurethane, as already disclosed for successful immobilization and growth of fungal mycelia by Cabulis et al, i.e. in order to provide immobilization substrate and/or support (made of soft as well as rigid polyurethane foams) that also support effective fungal growth, at least by providing efficient access to nutrients and continuous and natural supply of oxygen during cultivation process (see [0043], for instance). Thus, the process as claimed would have been obvious and fully contemplated by an artisan of ordinary skill in the mycological art, before the effective filing date of this invention, as claimed.
4.	Claims 1-3, 5-8, 11, 12 and 14-20 (as currently presented)  are rejected under 35 U.S.C. 103 as being unpatentable over Bayer et al (US 2017/0000040 A1; cited by applicant’s IDS dated 03/24/2021, US patent citation #208) when taken with Bandalan et al (2018; NPL previously cited by the examiner).
Claim 16 (as Currently Amended) is directed to “[[A]]The method as set forth in claim 1, further comprising the step of doping said nutritive substrate with at least one of a nitrite, a supplement, and a drug before said step of thereafter placing the inoculated growth media in the closed incubation chamber.”
Claim 17 (as currently amended) is directed to “[[A]] The method as set forth in claim 16, wherein said supplement is a food preservative.”  
Claim 18 (as currently amended) is directed to “[[A]] The method as set forth in claim 16, wherein said drug is allicin derived from garlic.”
Claim 19 (as currently amended) is directed to “[[A]]The method as set forth in claim 1, further comprising the step of adding a compound to said growth media to inhibit contaminants before said step of thereafter placing the inoculated growth media in the closed incubation chamber.”
Claim 20 (as currently amended) is directed to “[[A]] The method as set forth in claim 19, wherein said compound comprises at least one of tannins to retard ascomycetes, cinnamaldehyde to inhibit bacteria, and sorbate to inhibit yeast.”
Claim 1-3, 5-8, 11, 12 and 14-16 have been discussed above as they pertain to the teachings and/or suggestions from the cited prior art of Bayer et al as discussed above, and are further relied upon hereinafter in the same manner.
However Bayer et al do not disclose the method, wherein the nutritive substrate is doped with a compound to inhibit contaminants, such as a food preservative, or allicin (as a drug derived from garlic) as currently recited in instant claims 17-20, as currently amended.
Bandalan et al (2018), while studying the potential of garlic as a natural mold inhibitor, discloses the use of food preservatives including anti-fungal garlic extract that contains allicin, in order to prevent growth of contaminating molds and other microorganisms (see Abstract and Introduction on pages 256-257, ), wherein Bandalan et al disclose that allicin is the component of garlic released when crushed which has an antimicrobial properties (i.e. a nature-based food preservative; see pages 260-261, sections D. and G.), and that food preservatives, for example compounds such as propionic and sorbic acid and salts thereof, are known in the art to help reduce growth of food contaminants, including bacteria and several fungi, and help increase the shelf-life of food products, including bakery products (see page 256, right column 3rd to last full paragraph, for instance). Thus, Bandalan et al explicitly disclose the benefits of employing allicin containing garlic extract as a natural food preservative for nutrients in order to inhibit the growth of undesirable contaminating molds/fungi.  Therefore, to a person of ordinary skill in the art, before the effective filing date of this invention, it would have been obvious to use and/or combine compounds such as sorbic acid, salts thereof, or allicin derived from garlic (a natural food preservative) in the nutritive substrate and/or growth medium in order to avoid growth of undesirable contaminating microorganisms such as molds and/or fungi. Thus, the invention as claimed fails to distinguish itself over the combined teachings and/or suggestions from the cited prior art of record.   
Thus, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art, before the effective filing date of the invention as claimed.
Response to Applicant’s Arguments
Applicant's arguments filed on 07/05/2022 (as they pertain to the prior art rejections of record over pending claims, as currently amended) have been fully considered but they are not persuasive for at least the following reasons of record:
Regarding the 102(a)(1) rejection over Bayer et al, applicants argue that the “mycelia-bonded panel" of Bayer is a composite of hyphae, mycelia, and substrate particles. In contrast, Claim 1 is directed to a method of making "a mycelial mat consisting entirely of fungal mycelium.” which has been grown on top of growth media. Because Bayer does not disclose all elements of Claim 1, Bayer cannot be said to anticipate Claim 1” (see applicant’s remarks, page 5), which is duly noted and considered. However, first, it is noted that instant claim 1 recites “comprising the steps of …” (i.e. an open language) and is open to additional steps, for instance separation/removal of mycelial mat from the support if desired. Secondly, claim 1 (and claim 11, as currently amended) as presented recites the limitations “and produce a mycelial mat consisting entirely of fungal mycelium on said growth media”, which has been disclosed by Bayer et al as discussed in the rejection of record above. Thus, the 102(a)(1) rejection of record is properly made/maintained. 
Regarding the 103(a) rejection of record, applicants argue that “…none of Delantar Jr., Peksen, Cabulis, and Bandalan make up for the deficiencies of Bayer described above. Thus, even if the combination of Bayer and others could be made, the combination still does not meet each and every element of the claim” (see applicant’s remarks , page 6), which is duly noted and considered.  However, it is not found to be persuasive because of the same reasons as discussed above for the 102(a)(1) rejection of record pertaining to the teachings from Bayer et al (see [0011], [0017], [0130]-[0141]), as they relate to the method of amended claims 1 and 11, in particular. 
Applicants are advised to amend claims appropriately such that they incorporate the novel method steps that distinguish it from the cited prior art of record (albeit without introducing new matter issue) in order to further the prosecution of the case.
Conclusion
NO claims are currently allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATYENDRA K. SINGH whose telephone number is (571)272-8790. The examiner can normally be reached M-F 8:00- 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LOUISE W HUMPHREY can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SATYENDRA K. SINGH
Primary Examiner
Art Unit 1657


/SATYENDRA K SINGH/Primary Examiner, Art Unit 1657